*288Opinion of the Court by
Judge Settle
Granting appeal and reversing judgment.
The judgment from which the appeal is prayed in this case is the same, and was rendered on the same record, as that reversed by u-s on an appeal taken by Robert Puckett, one of the defendants therein. The opinion on that appeal, Puckett v. Morris, is reported in 181 Ky. 374. The present appeal is prayed by James Puckett and others who, although defendants in the judgment against Robert Puckett, did not join him in that appeal. As the opinion in Puckett v. Morris, supra, is conclusive of the right of the appellants to the reversal here sought, their appeal is granted and the judgment as to them reversed.